Citation Nr: 1813140	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-43 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2016, the Board remanded the case to the RO for further evidentiary development.


FINDING OF FACT

There is no probative evidence of record to corroborate the Veteran's claimed in-service stressor events, nor is there a confirmed diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disease, to include PTSD, are not met.  38 U.S.C. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Specifically, service connection for PTSD requires 1) medical evidence diagnosing the condition, in accordance with 38 C.F.R. § 4.125(a) (2017); 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

With respect to the first requirement for PTSD, a diagnosis must be rendered in accordance with the diagnostic criteria for the condition set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125 (2017) (noting that VA has adopted the nomenclature of the DSM).  A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394 - 95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

With respect to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the evidence of record shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).

Here, the Veteran has neither alleged nor shown that he sustained any traumatic event during combat, or that he engaged in combat with the enemy, or experienced a trauma related to hostile military or terrorist activity, or that he was a prisoner-of-war; nor has he claimed or shown that PTSD was diagnosed during service.  See 38 C.F.R. § 3.304 (f)(1), (2), (3), and (4) (2017).

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147.  Therefore, the record must contain service records or other corroborative evidence that substantiates or verifies testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

In this regard, The Veteran reported two in-service stressor events: 1) witnessing the death of a soldier, who was providing a machine gun demonstration during basic training in April or May 1952 at Camp Breckenridge, Kentucky; and 2) witnessing the rollover of a solider, whom he believes died later, when the soldier was standing too close to a tank, and his clothing got caught in a track and he was pulled underneath, in 1953 in Germany.  However, the Board finds that there is no credible, supporting evidence to substantiate that these in-service stressors occurred.  

The Veteran asserts that "VA and DOD" have not properly searched records for all possible dates for the incidents.  See July 2017 Statement in Support of Claim.  As the evidence of record reflects that the Veteran's service records were lost in a fire, the Board acknowledges that in cases involving missing service treatment records, the Board has a heightened duty to assist and an obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  In other words, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

In September 2016, this case was remanded for the AOJ to undertake additional attempts to corroborate the Veteran's in-service stressors through the Joint Service Records Research Center (JSRRC), for additional searches for records that could verify the Veteran's stressors.  In a June 2017 Memorandum, VA, after specifying what precise efforts it undertook to search for records with multiple sources, including and not limited to JSRRC, concluded that it could not find any evidence to support the Veteran's reported stressors.  See June 2017 Administrative Decision.  In this regard, there is no indication that there are any other outstanding pertinent documents or records that VA has not obtained or searched for, and thus, VA has satisfied its heightened duty to assist.  Accordingly, the evidence of record does not rise to the level of relative equipoise and the benefit-of-the-doubt rule, which the Board has carefully considered, is inapplicable.

Nonetheless, there is no confirmed evidence of a PTSD diagnosis, as a post-service medical record suggests, and does not confirm, that the Veteran has PTSD.  See May 2011 Treatment Note (indicating "a[n] anxiety with probably posttraumatic stress disorder . . ." (Emphasis added)).  Finally, there is no probative evidence linking any acquired psychiatric disorder to the Veteran's active military service.  Therefore, service connection for an acquired psychiatric disability is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric condition, to include PTSD, is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


